                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

            Audra Houpe,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              5:20-cv-00016-GCM
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 26, 2020 Order.

                                               October 26, 2020




        Case 5:20-cv-00016-GCM Document 14 Filed 10/26/20 Page 1 of 1
